          Case 3:18-cv-00389-MMD-WGC Document 46 Filed 08/04/20 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT

 6                                      DISTRICT OF NEVADA

 7 ARTHUR LEE GARRISON,                                    Case No.: 3:18-cv-00389-MMD-WGC

 8           Plaintiff,                                                   Order

 9 v.                                                                Re: ECF No. 43

10 NEVADA DEPARTMENT OF
   CORRECTIONS, et al.,
11
       Defendants.
12

13
            Before the court is Plaintiff’s “Motion to Add Defendant” (ECF No. 43). Plaintiff requests
14
     “Mellissa Michaels” be added as a defendant. (Id. at 1.)
15
            Plaintiff’s “Motion to Add Defendant” (ECF No. 43) is DENIED without prejudice as this
16
     requires a motion to amend. Pursuant to Local Rule 15-1(a), amended pleadings require the
17
     following:
18
                  “Unless the court orders otherwise, the moving party must attach the
19                proposed amended pleading to a motion seeking leave of the court to file
                  an amended pleading. The proposed amended pleading must be complete
20                in and of itself without reference to the superseded pleading and must
                  include copies of all exhibit referred to in the proposed amended
21                pleading.”

22
            Any motion for leave to file an amended complaint to add Ms. Michaels as a Defendant
23
     shall also address whether any claims alleged against Ms. Michaels arise from subjects separate
        Case 3:18-cv-00389-MMD-WGC Document 46 Filed 08/04/20 Page 2 of 2



 1 and distinct from those claims (i.e., alleged improper treatment of a broken arm) asserted by

 2 Plaintiff and allowed to proceed against Dr. Walls, John Keast and NDOC Medical Director John

 3 Doe (ECF No. 5).

 4        IT IS SO ORDERED.

 5        Dated: August 4, 2020.

 6                                                      _________________________________
                                                        William G. Cobb
 7                                                      United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 2
